NeoGenomics, Inc. 12701 Commonwealth Drive Fort Myers, FL 33913 July 12, 2007 Susann Reilly, Attorney Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E., Mail Stop 3561 Washington, DC 20549 Re: NeoGenomics, Inc. Amendment No. 1 to Form SB-2 Filed July 6, 2007 Dear Ms. Reilly: This letter is in response to your correspondence dated July 11, 2007.We have had our auditors update their report to add the city and state of issuance and an indication that the report had been signed as referred to in Section 210.2-02(a) of Regulation S-X and Section 232.302 of Regulation S-T. At the present time we are filing Amendment No. 1 to Form SB-2 Filed July 6, 2007. Warm Regards, /s/ Robert Gasparini Robert Gasparini President and Prinicpal Executive Officer
